Ludeling, C. J.
This is an action on several promissory notes. There was judgment for plaintiffs, and the defendant has appealed.
The only question in the ease arises from the bill of exception to the reception of the notes, and it is this: that the notes, which had insufficient stamps, had been withdrawn from the suit with permission •of the court, and additional stamps had been affixed and canceled by •the collector of internal revenue, without having first exacted the full penalty of the law for having failed to place and cancel sufficient stamps thereon. We think the court a qua did not err. When the notes were offered in evidence properly stamped, with the approval of the United States officer whose duty it was to stamp such notes, they were admissible in evidence ; and it formed no part of the duties of the State court to inquire whether or not the United States officer had done his whole duty. It was sufficient to know that the notes were stamped with the approval of the said officer. 22 An. 131.
If is therefore ordered and adjudged that the judgment of the lower court be affirmed, with costs of appeal.